Exhibit 10.23(h)

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made by and
between R. Milton Johnson (the “Executive”) and HCA Holdings, Inc., a Delaware
corporation (the “Company”), effective as of December 31, 2014.

WITNESSETH:

WHEREAS, HCA Inc. previously entered into an Employment Agreement (the
“Employment Agreement”) with the Executive dated November 16, 2006;

WHEREAS, on November 22, 2010, the Company completed a corporate reorganization
pursuant to which the Company became the direct parent company of, and successor
issuer to, HCA Inc. (the “Corporate Reorganization”);

WHEREAS, the Company assumed the Employment Agreement in connection with the
Corporate Reorganization;

WHEREAS, the Employment Agreement was previously amended effective February 9,
2011 and January 1, 2014; and

WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement so as to reflect the Executive’s appointment, responsibilities and
duties as Chairman and Chief Executive Officer of the Company.

NOW, THEREFORE, for the reasons set forth above, and other valid consideration,
the receipt of which is hereby acknowledged, the Company and the Executive
hereby amend the Employment Agreement as follows:

1. Amendment. Section 2(a) of the Employment Agreement is deleted in its
entirety and replaced with the following:

“a. During the Employment Term, Executive shall serve as the Chairman and Chief
Executive Officer of the Company. In such position, Executive shall have such
duties, authority and responsibility as shall be determined from time to time by
the Board of Directors of the Company which duties, authority and responsibility
are consistent with those attendant to such position with the Company with
respect to the business of the Company. For so long as Executive is an officer
with the Company, Executive shall serve as a member of the Board of Directors of
the Company. Executive shall, if requested, also serve as a member of the Board
of Directors of any affiliate of the Company, without additional compensation.”

2. Certain Definitions. Capitalized terms used in this Amendment not otherwise
defined herein shall have the same meaning as set forth in the Employment
Agreement.

 

1



--------------------------------------------------------------------------------

3. Effect of Amendment. Except as modified hereby, the Employment Agreement
shall remain unaffected and in full force and effect.

4. Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original but all of which shall constitute but one document.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement, intending to
be legally bound, as of the date first stated above.

 

HCA HOLDINGS, INC. By:

/s/ John M . Steele

Name: John M. Steele Title: Senior Vice President – Human Resources

/s/ R. Milton Johnson

R. Milton Johnson

 

3